EXHIBIT 10(b)

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made as of this 8th day of May
2006 by and between ILLINOIS TOOL WORKS INC., a Delaware corporation (“ITW”),
and SLP LLC, an Illinois Limited Liability company (“SLP”).

 

In consideration of the mutual covenants and agreements hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.            Services. SLP hereby agrees to make available to ITW the services
of its employee, W. James Farrell (the “Consultant”), to provide such management
consulting services to ITW as may be reasonably required by ITW. The
Consultant’s services shall be rendered at such times and places as may be
mutually agreed to by ITW and SLP. Nothing in this Agreement shall be deemed to
constitute the Consultant as an employee, officer, or agent of ITW. The business
areas where consulting services are initially anticipated to be required by ITW
are: acquisition related projects, growth strategy reviews, and advisory
services including, but not limited to assistance with key customer and supplier
relationships and civic and community relationships. These business areas are
listed in the order of their currently anticipated priority.

 

2.            Term. Subject to the termination provision hereinafter contained,
the term of this Agreement shall be for a period of two (2) years from the date
hereof. Upon expiration of the initial term, the parties shall have the option
to extend the Agreement on a month-to-month basis.

 

3.            Compensation. SLP shall be compensated by ITW hereunder by payment
of consulting fees at the rate of Two Hundred Fifty Thousand Dollars ($250,000)
per annum to be payable to SLP in equal monthly installments of Twenty Thousand
Eight Hundred Thirty Three Dollars and Thirty-Four Cents ($20,833.34). SLP shall
be reimbursed in accordance with prevailing practices of ITW for reasonable
out-or-pocket business, travel and entertainment expenses incurred by SLP or the
Consultant in connection with the performance of the consulting services
hereunder up to a maximum of Fifty Thousand Dollars ($50,000) annually;
provided, however, that SLP shall be solely responsible for compensation of its
employee. In addition, ITW shall reimburse SLP for the reasonable rental of
office space for Consultant up to a maximum of Thirty Thousand Dollars ($30,000)
annually for base rent and shall provide Consultant with office equipment such
as computers, fax machine, etc., with aggregate value not to exceed Fifteen
Thousand Dollars ($15,000) and an ITW employee to serve as Consultant’s
administrative assistant at ITW’s expense.

 

4.            Termination. ITW and SLP may terminate this Agreement at any time
by mutual agreement. In addition, ITW may terminate this Agreement (i) on any
anniversary date hereof by providing SLP written notice of its intention to
terminate this Agreement not less than thirty (30) days before such anniversary
date, or (ii) in the event that (a) the Consultant willfully refuses in a
material respect to perform services hereunder, or (b) SLP materially breaches
Section 5 or Section 6 hereof. Either party may terminate this Agreement in the
event that the Consultant shall die or cease for any reason to be an executive
officer of SLP. In lieu of termination by ITW on the occurrence of the death or
resignation of the Consultant as an

employee of SLP, SLP shall be permitted to provide a substitute consultant, but
only if such substitute is acceptable to ITW in its sole discretion. In the
event this Agreement terminates otherwise than by expiration, consulting fees
for the year in which termination occurs shall be pro-rated as of the effective
date of such termination.

 

5.          Disclosure of Information. SLP agrees that (except as may be
required by its duties to ITW) it shall not, at any time or times during the
term of this Agreement and for five (5) years thereafter, directly or
indirectly, (a) use for the benefit of anyone or any entity or (b) disclose to
any third party or to the public, any confidential or proprietary information or
trade secrets of ITW' which shall include, but not be limited to, any technical
or non-technical data, formulae, patterns, compilations, programs, devices,
methods, techniques, drawings, designs, processes, procedures, improvements,
models or manuals of ITW or which are licensed by ITW or written lists of actual
or potential customers or suppliers of ITW, and any information regarding ITW's
marketing, sales or dealer network, which is not generally available to the
public other than as a result of a breach of this Agreement by SLP. ITW and SLP
acknowledge and agree that such Confidential Information is extremely valuable
to ITW and shall be deemed to be a "trade secret". In the event that any part of
the Confidential Information becomes available to the public (other than by the
breach of this Agreement by SLP), that part of the Confidential Information
shall no longer be deemed Confidential Information for purposes of this
Agreement.

 

6.            Noncompetition. In addition to any covenant not to compete
contained in any other agreement between Consultant and ITW, SLP agrees that,
during the term of this Agreement and for a period of two (2) years following
the expiration or termination of this Agreement, SLP shall cause the Consultant
not to, without the prior written consent of ITW, engage, directly or
indirectly, in any business competitive with the businesses in which ITW or any
affiliate, division or subsidiary of ITW is presently engaged and for which SLP
or the Consultant performed services either as an employee or a Consultant under
the provisions of this Agreement at any time during the immediately preceding
three (3) year period. Without limiting the generality of this covenant not to
compete, engaging in such business shall include owning, managing, operating,
joining, controlling, loaning money to, arranging credit for, leasing or
contributing property to, providing services to (or participating directly or
indirectly in any of the foregoing) such businesses, but shall not include
acquiring or owning not more than one (1 %) percent of the outstanding voting
securities (or securities convertible into voting securities) of any company
whose securities are listed and actively traded on any national or regional
securities exchange, or the over-the-counter market, in the United States of
America. This covenant not to compete shall include the United States of America
and any country outside the United States where ITW or any affiliate, division
or subsidiary thereof shall have, in the year preceding the date of such
termination, done or committed itself to do business. SLP acknowledges that the
restrictions contained in this Section 6 are reasonable and necessary to protect
the legitimate interests of ITW and recognize that in the event of the material
breach of this covenant not to compete, ITW will incur substantial and
irreparable damage, and, therefore, ITW shall, in addition to any other relief
allowed in law or in equity, be entitled to seek preliminary and permanent
injunctive relief from any court of competent jurisdiction.

 

7.           Assignment of Patents. SLP hereby assigns to ITW its entire right,
title and interest in any invention or idea, patentable or not, hereafter made
or conceived solely or jointly by SLP or Consultant:

 

 

(a) During the term of this Agreement and any subsequent retention of SLP or
Consultant by ITW and for six (6) months thereafter; and

 

(b) Which relates in any manner to the actual or anticipated business of ITW,
its subsidiaries or affiliates, or relates to its actual or anticipated research
and development, or is suggested by or results from any task assigned to SLP or
Consultant or work performed by SLP or Consultant for or on behalf of ITW.

 

Consultant shall promptly disclose to ITW any invention or idea contemplated by
this paragraph, and upon request, will execute a specific assignment of title to
ITW, and do anything else reasonably necessary to enable ITW, at SLP's expense,
to secure a patent therefore in the United States and in foreign countries.

 

8.           Expenses Relating to Patents. ITW shall pay the patent preparation
and prosecution expenses for those inventions of SLP it wishes to protect with
patents. In the event that a question should arise as to whether or not an
application should be filed on an invention, ITW shall be the sole judge as to
whether or not a patent application should be filed or a public disclosure made.

 

9.           Indemnification. SLP hereby releases ITW and its agents,
subsidiaries, divisions, guests and employees of and from any and all liability
of any kind or nature which may result from or arise out of any accident or
occurrence during or in connection with Consultant's presence on the property of
ITW or any of its subsidiaries, divisions or affiliates or the performance of
SLP's services under this Agreement.

 

SLP further agrees to indemnify and save harmless ITW and its agents, servants
and employees against any and all loss, damage or expense which ITW may sustain,
incur or become liable for on account of injury to or death of person, or on
account of damage to or destruction of property resulting from the execution of
work performed by SLP or Consultant or by any agent or subcontractor of either
of them, or due to or arising in any manner from the wrongful act or negligence
of SLP or Consultant or any agent or subcontractor and their respective
employees. Said loss, damage or expense shall include claims arising under
Worker's Compensation Acts, Workmen's Occupational Diseases Act, Structural Work
Act, and from any other claims for damages for personal injury, including death
which may arise from operations or work performance on the premises of ITW,
whether such operations or work be by SLP or Consultant or by any agent,
subcontractor or anyone employed directly or indirectly by SLP or Consultant.

 

During the term of this Agreement, ITW agrees to indemnify and hold harmless SLP
and Consultant, from and

against, and to reimburse SLP or Consultant, with respect to any and all loss,
damage, liability, cost and expense, including reasonable attorneys' fees
(collectively "Liabilities"), incurred by SLP or Consultant, by reason of or
arising out of or in connection with any allegations of any personal liability
by any unrelated third party, by reason of or arising out of or in connection
with the performance of the consulting services rendered hereunder on the same
basis that ITW indemnifies its senior executives in connection with their
services to ITW. Notwithstanding the foregoing, ITW shall have no responsibility
or obligation to indemnify and hold harmless SLP or Consultant for any such
Liabilities arising out of SLP or Consultant's gross negligence, willful
misconduct or the commission of any act in breach of the terms of this Agreement
or in violation of any criminal or civil law, statute, regulation or similar
provision.

 

10.         Entire Agreement. The terms and provisions of this Agreement
constitute the entire agreement between the parties and supersede any previous
oral or written communications, representations or agreements with respect to
the subject matter hereof.

 

11.         Notice. Any notice or other communication with respect to this
Agreement shall be in writing and shall be given by personal delivery or by
certified or registered mail, return receipt requested, addressed to:

 

 

 

if to ITW:

3600 West Lake Avenue

Glenview, Illinois 60026

 

Illinois Tool Works Inc.

 

Attention: Chairman

 

 

 

 

if to SLP:

SLP LLC

207 East Westminster, Suite 202

Lake Forrest, Illinois 60045

Attention: W. James Farrell

 

or to such other address as either party may have previously designated by
notice to the other party given in the foregoing manner.

 

12.          Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if the invalid or
unenforceable provision had been omitted.

 

13.          Assiqnment. ITW may not assign this Agreement except to a successor
to all or substantially all of ITW's business by purchase, merger,
consolidation, or otherwise. SLP may not assign this Agreement except to a
successor employer of the Consultant.

 

 

14.          Waiver. No waiver by either party at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party shall be deemed a waiver of any other
provisions or conditions at the same time or at any prior to subsequent time.

 

15.

Applicable Law. This Agreement shall be governed by and in accordance with the
laws of the State of Illinois.

 

16.

Amendment. This Agreement may be amended only in a writing signed by both
parties.

 

 

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement
effective as of the date and year first above written.

 

ILLINOIS TOOL WORKS INC.

SLP LLC

 

 

By: /s/ David B. Speer

By: /s/ W. James Farrell

 

 

 